Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Summary
This is the Final Office action based on the 14/731045 application RCE response filed on 11/11/2020. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


1. Claims 1, 14, 21, 23-25 are rejected under 35 U.S.C. 103(a) as being
obvious bv FUJIWARA in US 2010243476 in view of McCOLL in US 20110073494 and further in view of HERRMANN in US 20110108730.
With respect to Claims 1 & 23-25, FUJIWARA et al. teach of a method for carrying out hematocrit correction(paragraph 0121 & 0122) on blood glucose(paragraph 0096) measurements, the method comprising the steps of: (i) providing a glucose meter(paragraph 0089-0090 & Figures 26 & 27) comprising:

MCCOLL et al. however teach of a method for analyte measurement in a system which has a meter and test strip (abstract). Even more specifically, McCOLL et al. teach of making hematocrit corrections with this method/instrument (abstract). Further, MCCOLL et al. teach of using a reference instrument which is separate from the glucose meter to assess the clinical accuracy of a blood glucose monitoring device.  Though MCCOLL et al. do not specifically teach that they use a sample from a particular person or that  this sample used by the reference instrument is from the same person as an actual test sample, MCCOLL also does not teach that this isn’t the case.  MCCOLL et al. also teach of using a plurality of samples (paragraph 0023), and estimating a hematocrit-corrected glucose concentration by use of the reference instrument (paragraph 0025).  It would have been obvious to one of ordinary skill in the art to use two distinct instruments(glucose meter & separate reference instrument) as is done in McCOLL in the method/device of FUJIWARA due to the advantages this system provides with access the clinical accuracy of a blood glucose monitoring device(McCOLL, paragraph 0131). It also would have been obvious to one of ordinary skill in the art to use a sample from the sample individual that is tested in the test sample in the reference sample test due to that it is known in the art that levels, specifically of hematocrit, vary from person to person, therefore it would be advantageous to check the levels of it in a test sample, compared to a normal value from the person under question, to not have skewed results. 
If this is not clear to one of ordinary skill in the art, HERRMANN et al. of method for the non-invasive optic determination of the temperature of a medium, preferably a water-containing medium, wherein the medium to be analyzed is illuminated by infrared and/or visible light in the region of an absorption line, the position of which depends on the temperature of the medium, and wherein absorption of the light in the region of the absorption line is measured and the temperature is determined from said measurement 
With respect to Claim 14, FUJIWARA et al. teach of detection of glucose(paragraph 0002, 0096) by electrochemical detection(0055-0056, & 0104).
With respect to Claim 21, what is claimed is a mathematical formula which could be performed by mental though process. Making mental calculations would be obvious to one of ordinary skill in the art to perform.
2. Claims 2-13 are rejected under 35 U.S.C. 103(a) as being obvious by FUJIWARA in US 2010243476 in view of McCOLL in US 20110073494 further in view of HERRMANN in US 20110108730 and further in view of COSENTINO in US 2007231209.
With respect to Claims 2-6, & 12 FUJIWARA and MCCOLL teach of the claimed invention as shown in the above 103 rejection. FUJIWARA and McCOLL et al. do not teach of the claimed memory and software. CONSENTING et al. however do.

With respect to Claim 7, CONSENTINO et al. teach of a confirmation module (paragraph 0219).
With respect to Claims 8-10, FUJIWARA et al. teach of detecting the change in hematocrit and making correction for this (paragraph 0007-0009). Also, with respect to Claims 8-10, they are mental process steps as instantly written and therefore are not patentable/would be obvious to one of ordinary skill in the art.
With respect to Claim 11, CONSENTINO teach of displaying the glucose meter data (Claim 15).

3. Claims 15, & 18 are rejected under 35 U.S.C. 103(a) as being obvious by
FUJIWARA in US 2010243476 in view of McCOLL in US 20110073494 further in view of HERRMANN in US 20110108730 and furtherin view of MAUS in US  6602469.
With respect to Claims 15, & 18, FUJIWARA et al. teach of a method for carrying out hematocrit correction (paragraph 0121 & 0122) on blood glucose (paragraph 0096) measurements. FUJIWARA and MCCOLL et al. do not teach of the device being handheld.
MAUS et al. teach of a health monitoring and diagnostic devices and, more particularly, relates to a hand-held device operable for determining blood lipid levels from test-strip analyses, obtaining additional diagnostic information from a user, displaying corresponding diagnostic results, and storing this data on a secure patient-held data carrier, such as a smartcard (abstract). Also, MAUS et al. teach of the device/meter being a glucose tests (Column 3, lines 30-47). It would have been obvious to one of ordinary skill in the art to make the device handheld as is done in MAUS in the devices of FUJIWARA and MCCOLL due to the advantages a handheld/portable device would offer with receiving patient data outside of the healthcare office and the advantages a handheld device would offer for this purpose (Column 2, lines 1-44).
Response to Arguments
Applicant's arguments filed 11/11/2020 have been fully considered but they are not persuasive.
With respect to the instant arguments, the examiner has considered them and has determined that the instant invention is obvious in light of the prior art, which shows among other things that it is common knowledge in the art that hematocrit level varies from person to person. If there is more to the instant invention, for instance if programmed device parts are included in the instant method which are different from that of the prior art, and if there is also support for these parts in the instant specification, the applicant is encouraged to add these limitations to the claim language as they are not currently claimed.
Applicant argues that FUJIWARA and MCCOLL and HERRMANN et al. do not teach of a glucose measurement instrument and a reference instrument and the reference instrument making measurements on a blood sample for a reference hematocrit level, with the blood sample being from the same source as is used an applied to the analytical test instrument. Though the examiner sees and agrees that this is the case, the examiner does not agree that this difference is a non-obvious variant of what one of the ordinary skill in the art would perform.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 
In addition, it would have been obvious to one of ordinary skill in the art to use a sample from the same individual that is tested for the test sample in the comparison reference sample. This is due to that it is common knowledge in the art that levels, specifically of hematocrit, vary from person to person, therefore it would be advantageous to check the levels of it in a test sample, compared to a normal value from the person under question, to not have skewed results. This is taught as common knowledge in the reference, HERRMANN (paragraph 0012).
Specifically, applicant argues that FUJIWARA et al. do not teach of using an external reference instrument. As stated above though, since this is a 103 rejection, they do not need to as MCCOLL teaches of this.
Applicant argues that MCCOLL et al. do not teach of a reference instrument.  The examiner disagrees, as MCCOLL et al do specifically teach of a reference instrument being used to enable accurate calculations on a samples(paragraph 0131). Applicant also argues that MCCOL does not teach of the claimed transmission.  With respect to this is this transmission is  programmed into a device part, it is suggested it is claimed, as right now transmission, can mean any form of data transfer and the instant art reads on that.
Applicant only argues about the HERRMANN reference to say that it does not cure any purported deficiencies of FUJIWARA and MCCOLL, and as the examiner has 
Specifically though this examiner would like to point out that HERRMANN et al. was used to teach that it is common knowledge in the art that hematocrit level varies from person to person(paragraph 0012). Therefore, it would have been obvious to one of ordinary skill in the art to use a sample from the sample individual that is tested in the test sample in the reference sample test due to that it is known in the art that levels of hematocrit, vary from person to person, therefore it would be advantageous to check the levels of it in a test sample, compared to a normal value from the person under question, to not have skewed results (HERRMANN, paragraph 0012).
Applicant also argues that one of ordinary skill would not combine FUJIWARA and MCCOLL since their take on FUJIWARA is meant to use a single sample, and that otherwise altering it, would leave it not performing it’s intended purpose. The examiner disagrees.
In this case, it would have been obvious to one of ordinary skill in the art to use two distinct instruments(glucose meter & separate reference instrument) as is done in McCOLL in the method/device of FUJIWARA due to the advantages this system provides with access the clinical accuracy of a blood glucose monitoring device (McCOLL, paragraph 0131) there would be reason to alter among others one, to ensure accuracy of measurements.
All claims remain rejected at this time.  

Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797